Citation Nr: 1135981	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952. 

This case comes before the Board of Veteran Appeals (Board) on appeal from a June 2007 rating decision of the Columbia, South Carolina, Department of Veterans' Affairs (VA) which denied service connection for an unspecified kidney disease, bilateral tinnitus and prostate cancer. 

The Veteran was afforded a video hearing before the undersigned Veterans Law Judge in July 2011.  A copy of the transcript from this hearing has been incorporated into the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent and probative evidence of a nexus between tinnitus and active military service is not of record. 

2.  Competent and probative evidence of a nexus between prostate cancer and active military service is not of record. 

3.  Competent and probative evidence of a nexus between kidney disease and active military service is not of record. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Prostate cancer was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Kidney disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in September 2006.  The Veteran also received notice of degree of disability and effective date, in compliance with Dingess, in the same September 2006 letter.  Based on the foregoing, no further efforts are required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has attempted to obtain the Veteran's service treatment records.  Unfortunately, only the Veteran's separation examination could be located.  The RO attempted to procure the service treatment records in November 2006.  The Board notes that in cases where the Veteran's service treatment records are through no fault of his own, unavailable, a heightened duty exists to explain its findings and conclusions for any adverse decision rendered without these records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, VA has made unsuccessful attempts to obtain the Veteran's outstanding service treatment records. In September 2007, the Veteran was advised of the RO's unsuccessful efforts and was requested to limit his dates of treatment in service at the 79th General Hospital in Frankfort, Germany within a 90 day range and to provide unit information.  However, the Veteran did not provide this information and a general search yielded no results.  He was also asked to submit any pertinent records he had.  Thus, the Board concludes that VA's duty to assist the Veteran is satisfied.

The Veteran's VA treatment records are of record, and he was afforded a VA examination in October 2010 for tinnitus.  The 2010 examination report reflects the examiner reviewed the claims file, the Veteran's assertions, and clinical findings.  The examiner then rendered a medical opinion.  The examination report is adequate for adjudicative purposes.  

The Board notes that the Veteran was not afforded an examination in connection with his claims for prostate cancer and a kidney disease.  However, as the record does not contain any evidence of cancer or kidney disease in service, or within a short amount of time after the Veteran's separation from service, examinations for these disabilities are not warranted.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between the prostate cancer and a kidney disease and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disabilities and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Board notes that the RO attempted to obtain the treatment records from Kelsey-Seybold Clinic where the Veteran asserted he received treatment, but the records had been destroyed.  During the hearing in July 2011, the record was held open for 30 days to allow the Veteran the opportunity to submit evidence, including any copies of treatment records from Kelsey-Seybold clinic.  The Veteran did not submit any additional records.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

      Tinnitus

The Veteran asserts that he is entitled to service connection for tinnitus.  He asserts that he was in field artillery and exposed to loud noises.  In a November 2006 statement, the Veteran stated that the ringing in his ears began six months prior, around May 2006.  

At the hearing before the undersigned, the Veteran reported that in service he was a driver and a switchboard operator.  He stated that he worked with guns and was not provided with hearing protection.   His DD-214 shows that he was a field wireman.  

As discussed above, the Veteran's service treatment records are not available.  However, the Veteran's separation examination dated in November 1952 is of record.  The record shows no complaints or problems with ringing in the Veteran's ears and a whisper test conducted yielded normal results.  

There is no documentation in the VA treatment records that the Veteran complained of tinnitus.  The Veteran was afforded a VA examination in October 2007 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that a normal whisper test was noted at the time the Veteran separated.  The Veteran did not report military noise exposure at the time of the examination.  He reported that his tinnitus began approximately seven years earlier.  The examiner stated that in his opinion the Veteran's tinnitus is not the result of military noise exposure.  The examiner conducted a hearing test and determined that the audiometric test results did not support a noise induced etiology for his hearing loss.  The examiner stated that the Veteran did not associate his onset of tinnitus with any specific acoustic event, military or non-military.  The examiner concluded that like the Veteran's hearing loss, his tinnitus is the result of normal age related processes.  

The Board finds that service connection for tinnitus is not warranted.  While the Veteran has shown a current disability, there is no competent or probative evidence of a medical nexus to support the Veteran's claim.  In the October 2007 VA examination the examiner found that the Veteran's tinnitus was not attributable to service.  The examiner provided rationale to include the Veteran's lack of reporting of tinnitus when he separated from service and noted that the Veteran's tinnitus is likely due to getting older.  

The Veteran's appellate assertions are also acknowledged.  The Veteran asserts that his tinnitus is due to service.  Indeed, the Veteran is competent to provide testimony as to having tinnitus.  Id; Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  He is not competent, however, to provide an opinion regarding the cause of tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his opinion regarding the etiology of tinnitus lacks probative value; it does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As to any continuity of tinnitus since service, the record indicates that the Veteran has provided inconsistent statements regarding the post-service onset date for tinnitus and, thus, service connection is not warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In November 2006 the Veteran reported that his tinnitus began around May 2006.  In September 2007, the Veteran stated that he first started having ringing in his ears while in service, performing field artillery.  His contention as to continuity is not found to be credible due to his inconsistent statements regarding the onset of the claimed tinnitus.  Further, the first medical evidence documenting complaints of tinnitus is dated in October 2007, over 50 years after separation from active service.  The gap of time between the contended in-service symptoms and the first post-service medical evidence of tinnitus is, in itself, a factor that weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other evidence, as a factor that weighs against the service connection claim).  The Veteran's assertions of continuity fail not because of the lack of medical documentation, but rather, as found above, because of his inconsistent statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Thus, after review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



      Prostate Cancer and Kidney Disease

The Veteran asserts that he was treated at the 79th General Hospital in Frankfurt Germany in 1951 for his prostate and his kidney.  He asserts that due to his treatment in service for his prostate and his kidney he is entitled to service connection for a current diagnosis of prostate cancer and kidney disease.    

In November 2006 the Veteran stated that he was being treated for his prostate for five years or more and prostate cancer was diagnosed two weeks prior to his letter.  

The Veteran testified that he was diagnosed and treated for prostate cancer in 2008.  He stated that he had problems urinating while he was in service and was informed that this was related to his prostate and his kidneys.  

The Veteran's November 1952 separation examination does not note any complaints regarding the prostate or the kidneys and there are no indications that the Veteran was treated for a problem with his prostate or kidneys.  

Post service, the first medical evidence of prostate cancer is dated in 2006.  While there is no clear evidence of kidney disease in the record, there is evidence that the Veteran underwent testing for kidney disease beginning in 2006.   

After carefully considering the evidence in the claims file, the Board finds there is no competent and probative evidence suggesting a link between the Veteran's period of service and his claimed prostate cancer and kidney disease.  The record contains no medical opinion relating the claimed disabilities to service.  Since there is no nexus between service and the current diagnoses, service connection cannot be granted.

The Veteran's assertions are also acknowledged.  The Veteran asserts that his prostate cancer and kidney disease are due to service.  Indeed, the Veteran is competent to provide testimony as to having prostate cancer and kidney disease.  Id; Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  He is not competent, however, to provide an opinion regarding the cause of either the prostate cancer or the kidney disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his opinion regarding the etiology of the prostate cancer and kidney disease lacks probative value; it does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As to any continuity of the disabilities since service, the record indicates that the Veteran contends that he was treated in service for prostate cancer and kidney disease.  However, the first medical evidence of record showing a prostate condition and evidence of the claimed kidney condition is in 2006.  His contentions as to continuity are not found to be credible as he has not been able to produce any medical records detailing problems with prostate cancer or kidney disease prior to 2006, over 50 years after separation from active service.  The gap of time between the contended in-service symptoms and the first post-service medical evidence of prostate cancer and kidney disease is, in itself, a factor that weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other evidence, as a factor that weighs against the service connection claim).  See 38 C.F.R. § 3.303(b).  

Thus, after review of the entire record, the Board finds that the preponderance of the evidence is against the claims of service connection for prostate cancer and kidney disease.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the Veteran's claims for service connection for prostate cancer and kidney disease must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for a kidney disorder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


